Restriction/Election Requirement
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This application discloses the following embodiments:

Embodiment 1 - Figs. 1.1, 1.2, and 1.3 
Embodiment 2 - Figs. 2.1, 2.2, 2.3, 2.4, 2.5, 2.6, 2.7, and 2.8

Multiple embodiments of a single inventive concept may be included in the same design application only if they are patentably indistinct. See In re Rubinfield, 270 F.2d 391, 123 USPQ 210 (CCPA 1959). Embodiments that are patentably distinct from one another do not constitute a single inventive concept and thus may not be included in the same design application. See In re Platner, 155 USPQ 222 (Comm'r Pat. 1967). The shape of the holder of the first embodiment is asymmetrical with the inset for the electronic device being offset to one side, whereas the shape of the holder of the second embodiment is symmetrical with the inset for the electronic device being central between two sides. In addition, the second embodiment has a distinct frame region that surrounds the inset region for electronic device and also has an inset region for a stylus, whereas the first embodiment does not have the distinct frame region or the inset region for a stylus. These differences between the two embodiments create patentably distinct designs.

Because of the differences identified, the embodiments are considered to either have overall appearances that are not basically the same, or if they are basically the same, the differences are not minor and patentably indistinct or are not shown to be obvious in view of analogous prior art.

The above embodiments divide into the following patentably distinct groups of designs:

Group I: Embodiment 1
Group II: Embodiment 2

Restriction is required under 35 U.S.C. 121 to one of the patentably distinct groups of designs.

A reply to this requirement must include an election of a single group for prosecution on the merits, even if this requirement is traversed, 37 CFR 1.143. Any reply that does not include election of a single group will be held nonresponsive. Applicant is also requested to direct cancelation of all drawing figures and the corresponding descriptions which are directed to nonelected groups.

This restriction requirement has been set forth as written correspondence because there is no attorney of record or power of attorney on file with the Office for this application. The examiner therefore was not able to request a telephone election of one of the patentably distinct embodiments.

Should applicant traverse this requirement on the grounds that the groups are not patentably distinct, applicant should present evidence or identify such evidence now of record showing the groups to be obvious variations of one another. A claim involving more than one embodiment of a design concept is broad to the extent that anticipation of any embodiment presented as representative of the concept would defeat the claim. See Ex parte Appeal No. 315-40, 152 USPQ 71 (Bd. App. 1965). No argument asserting patentability based on the differences between the groups will be considered once the groups have been determined to comprise a single inventive concept.

Conclusion
In view of the above requirement, action on the merits is deferred pending compliance with the requirement in accordance with Ex parte Heckman, 135 USPQ 229 (P.O. Super. Exam. 1960).

Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant. If the applicant is a juristic entity, the reply must be signed by a patent practitioner. See 37 CFR 1.33(b).

The references are cited as pertinent to the claimed design, but no determination as to patentability has been made pending a response to this restriction requirement.

Contact
Applicant should direct any inquiry concerning this communication or earlier communications from the examiner to Carla Wright whose telephone number is 571.272.2065. Examiner Wright is normally available Monday, Tuesday, Thursday, and Friday between 10 am and 7 pm ET. If Examiner Wright cannot be reached, her supervisor Susan Krakower may be reached at 571.272.4496. The central fax number for this group is 571.273.8300.  

Status
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/private_pair/index.jsp. If you have questions regarding access to Private PAIR system, contact the Electronic Business Center (EBC) toll-free at 866.217.9197. 

/CARLA J WRIGHT/Primary Examiner, Art Unit 2917